Citation Nr: 1809202	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  07-35 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability, to include chronic residual disability of lumbar myositis and a ruptured low back disc.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from September 1959 to May 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was previously remanded by the Board in February 2017.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDING OF FACT

The probative evidence of record is at least in relative equipoise as to whether the Veteran's chronic residual disability of lumbar myositis and a ruptured low back disc are etiologically related to an in-service injury, event or disease.


CONCLUSION OF LAW

The criteria for service connection for chronic residual disability of lumbar myositis and a ruptured low back disc have been met.  38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to Service Connection for a Low Back Disability

The Veteran contends that he has a low back disability that is directly related to his active service.  Specifically, the Veteran stated that he fell from the wing of an aircraft during his active service, and was thereafter hospitalized for eleven days, which caused his current low back injuries.  See, Appellant's Informal Brief received January 2017.

To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  See also 38 C.F.R. § 3.303. 

The evidence of record shows that the Veteran has a current diagnosis of lumbar laminectomy secondary to herniated lumbar disc, and myositis secondary to injury to lower back.  See, e.g., June 2017 VA examination. 

As to an in-service event, injury or disease, the Veteran's service treatment records reveal that he was hospitalized from January 21, 1961 to February 1, 1961 for lumbosacral myositis.  Accordingly, there is also evidence of an in-service injury in the form of a lumbosacral myositis, and the element remaining for consideration as to direct service connection is whether the Veteran's current lumbar spine disability, status post lumbar laminectomy secondary to herniated lumbar disc and myositis, is etiologically related to the in-service injury.  

With respect to a nexus between the Veteran's lumbar laminectomy and myositis and in-service low back injury, the Board notes that the record contains conflicting medical opinions.  The United States Court of Appeals for Veterans Claims has stated that the probative value of medical opinion is based on the expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Against a finding of a nexus is an August 2014 VA examination.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner noted the Veteran's diagnosis of lumbar degenerative arthritis.  The VA examiner opined that the Veteran's current low back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As rationale, the VA examiner stated that the Veteran's service treatment records indicate that his myositis completely resolved and that the current disability is more likely than not associated with the normal aging process.     

The Veteran was provided a second VA examination in June 2017.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination. The VA examiner noted the Veteran's diagnosed back disabilities of status post lumbar laminectomy secondary to herniated lumbar disc, and myositis secondary to injury of the lower back in service, resolved.  It was also noted that arthritis of the thoracolumbar spine had been documented by imaging studies.  The VA examiner opined that the Veteran's back disability is less than likely as not incurred in or otherwise related to active service.  As rationale, the VA examiner stated that the Veteran's March 1963 separation examination is silent for low back pain and that the spine examination was normal.  The VA examiner further stated that the Veteran was treated for myositis in February 1961 which was resolved and that there were no documented medical records that showed continuation of myositis within one year of discharge from service.  Additionally, the VA examiner stated that degenerative osteoarthritis is a natural aging process.

In favor of a finding of a nexus is a November 2016 private opinion.  The private physician reviewed the record and interviewed the Veteran by telephone.  The private physician provided a thorough review of the Veteran's claims file.  The examiner's report noted, as medical history, based on review of documents of record, that the Veteran had undergone a right L5/S1 semi-hemilaminectomy with disc excision in February 1989 due to a herniated L5/S1 disc with S-1 radiculopathy.  It was explained that VA treatment records revealed the Veteran had been in his usual state of health until December 1988 when he fell at work, injuring his back, with resultant right leg pain.  It was noted the right leg pain had gradually worsened, and radiated posteriorly into his foot.  It was additionally noted that a CT and follow-up CT myelogram had revealed the right L5/S1 herniated disc lesion.  The examiner reported that, based on the telephone interview with the Veteran, that the Veteran reported that his low back pain had remained fairly status quo until he fell in December "1980" when he fell and injured his back at work.  The examiner opined that it is at least as likely as not that the Veteran's current lumbar disability is the direct result of his 1961 injury that occurred when he fell off the wing of a C-130 aircraft.  As rationale, the private physician pointed to the relevant orthopedic medical literature regarding lumbar spine injuries and degenerative changes that reflect individuals with routine degenerative changes of their spine, more likely than not had a traumatic occurrence that led to the degenerative changes, not just the normal aging process.  Additionally, the private physician addressed the statements from the Veteran's sister and close friend.  Both the Veteran's sister and close friend stated that the Veteran has had continuous back pain since his active service.  

While the August 2014 and June 2017 VA examiners' concluded that the Veteran's current back injury is related to the natural aging process, they do not reflect consideration of the Veteran's, his sister's, and his close friend's statements that he has had chronic back pain since his active service.  Further, the private physician's opinion that the Veteran's current low back disability is causally related to his active service is based on a medical history taken from the Veteran that is consistent with the other evidence of record.  The opinion is supported by rationale demonstrating medical knowledge and judgment, as well as an understanding of the Veteran's particular low back disabilities.  Although there was demonstration of intervening back injury subsequent to service while working, this was held to be an exacerbation of the existing degenerative changes due to the in-service trauma to the low back.  In view of the foregoing, the Board finds the private physician's opinion to be probative in showing that the Veteran's current low back disability is at least as likely etiologically related to his active service.  Furthermore, the Board finds no reason to afford greater probative weight to the August 2014 and June 2017 opinions that the Veteran's low back disability is due to the natural aging process.  

In view of the forgoing, the Board finds that the probative evidence of record is at least in relative equipoise as to whether the Veteran's low back disability is etiologically related to his active service.  Therefore, any remaining doubt must be resolved in the Veteran's favor, and the Board concludes that entitlement to service connection for chronic residual disability of lumbar myositis and a ruptured low back disc is warranted.   38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 


ORDER

Entitlement to service connection for chronic residual disability of lumbar myositis and a ruptured low back disc is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


